Case 1:20-cv-20698-KMW Document 40 Entered on FLSD Docket 04/01/2021 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                CASE NO. 1:20-cv-20698-KMW

  JORGE DELGADO MEDINA,

                Plaintiff,
  v.

  WATERFRONT CONSTRUCTION INC. and
  JORGE RIVAS,

                Defendants.                             /

       ANSWER OF WATERFRONT CONSTRUCTION INC. AND JORGE RIVAS TO
            AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

         COME NOW WATERFRONT CONSTRUCTION INC., and JORGE RIVAS, and

  file this Answer to the Complaint of JORGE DELGADO MEDINA and states as follows:

         1.     Admitted.

         2.     Denied, and strict proof is demanded thereof.

         3.     Denied, and strict proof is demanded thereof.

         4.     Without knowledge, and therefore denied.

         5.     Admitted.

         6.     Denied, and strict proof is demanded thereof.

         7.     Admitted.

         8.     Admitted that the Court has subject matter jurisdiction over federal law claims

  pursuant to 28 USC sections 1331. The remainder of the allegation is denied, and strict proof is

  demanded thereof.

         9.     Denied, and strict proof is demanded thereof.

         10.    Without knowledge, and therefore denied.

         11.    Denied, and strict proof is demanded thereof.

         12.    Admitted for purposes of this suit with regard to Waterfront. As to Rivas, denied,
Case 1:20-cv-20698-KMW Document 40 Entered on FLSD Docket 04/01/2021 Page 2 of 3


  and strict proof is demanded thereof.

         13.     Admitted for purposes of this suit with regard to Waterfront. As to Rivas, denied,

  and strict proof is demanded thereof.

         14.     Denied, and strict proof is demanded thereof.

         15.     Denied, and strict proof is demanded thereof.

         16.     Admitted with regard to Waterfront. As to Rivas, denied, and strict proof is

  demanded thereof.

         17.     Denied, and strict proof is demanded thereof.

         18.     Admitted with regard to Waterfront. As to Rivas, denied, and strict proof is

  demanded thereof.

         19.     Denied, and strict proof is demanded thereof.

         20.     Denied, and strict proof is demanded thereof.

         21.     Denied, and strict proof is demanded thereof.

         22.     Denied, and strict proof is demanded thereof.

         23.     Denied, and strict proof is demanded thereof.

         24.     Denied, and strict proof is demanded thereof.

         25.     Denied, and strict proof is demanded thereof.

         26.     Denied, and strict proof is demanded thereof.

         27.     Denied, and strict proof is demanded thereof.

         28.     Denied, and strict proof is demanded thereof.

         29.     Denied, and strict proof is demanded thereof.

                         DEFENDANTS’ DEMAND FOR JURY TRIAL

         Defendant demands a jury trial pursuant to Rule 38 of the Federal Rules of Civil

  Procedure.

                                   AFFIRMATIVE DEFENSES

         1.      Defendants’ practices were performed in good faith and Defendants
Case 1:20-cv-20698-KMW Document 40 Entered on FLSD Docket 04/01/2021 Page 3 of 3


  had reasonable grounds for believing their act or omission was not a violation of the FLSA.

         2.      Defendants are entitled to offset monies or other consideration paid or provided to

  Plaintiff by Defendants for periods in which Plaintiff was not engaged to work.

         3.      The alleged time for which Plaintiff seeks compensation was irregular as well as

  practically and administratively difficult to record.

         4.      The Plaintiff failed to take reasonable steps to mitigate his damages.

         5.      Plaintiff through representations or actions has waived his right to sue the

   Defendants for overtime pay or is estopped from recovering back pay or liquidated damages

         6.      The Plaintiff has unclean hands.

         7.      Any amount the Plaintiff is owed is so slight that it is “de minimis”, and thus not

  compensable under the FLSA.

                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served via CM/ECF to

  Brian H. Pollock, Esq. at brian@fairlawattorney.com on this 1st day of April, 2021.


                         HOFFMAN, LARIN & AGNETTI., P.A.
                         Counsel for WATERFRONT CONSTRUCTION and JORGE RIVAS
                         909 North Miami Beach Blvd., Suite 201
                         Miami, FL 33162
                         Tel: (305) 653-5555 Fax: (305) 940-0090
                         E-mail: pleadings@hlalaw.com
                         Secondary e-mails: john@hlalaw.com; dkent@hlalaw.com;
                                             jdonaldson@hlalaw.com

                         /s/ John B. Agnetti_____________
                         JOHN B. AGNETTI, ESQ.
                         Florida Bar No. 359841
                         Daniel H. Kent, Esq.
                         Florida Bar No: 443130
